Howeix, J.
One of the defendant^, Frederic]* A. Blanks, has appealed from a judgment against h.iiij. and Iris, codefendant on three promissory notes, due respectively on thirteenth December, I860, first *502January and thirteenth. April, 1861, and against which they pleaded the prescription of five years. Citation was served on the appellant on the twenty-second September, 1866, more than five years after the maturity of each note and according to the settled jurisprudence and the law of this State, the plea is well taken. See act fifth March, 1852, p. 90, § 3; Smith v. Stewart, 21 A. 75; Rabel v. Pourcieau, 20 A. 131.
It is therefore ordered that the judgment herein against Frederick A. Blanks be reversed, that there be judgment in his favor on plaintiff’s demand, with costs in both courts.